Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lier et al (WO 03/015212 A1), hereinafter Lier, teaches an apparatus comprising an antenna array; a housing structure; beamforming circuitry in the housing structure, wherein the beamforming circuitry is configured to feed the antenna array; and a deployment structure that physically separates the housing structure from the antenna array.
Lier, however, fails to further teach an additional antenna array wirelessly coupled to the beamforming circuitry; and at least one upconverter or downconverter coupled between the antenna array and the additional antenna array.
Claims 2 and 7-11 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 3, Lier teaches an apparatus comprising an antenna array; a housing structure; beamforming circuitry in the housing structure, wherein the beamforming circuitry is configured to feed the antenna array; and a deployment structure that physically separates the housing structure from the antenna array.
Lier, however, fails to further teach a first additional antenna array communicably coupled to the antenna array; and a second additional antenna array communicably coupled to the beamforming circuitry.
Claims 4-6 are allowed for at least the reason for depending, either directly or indirectly, on claim 3.
Regarding claim 12, Lier teaches a satellite comprising a phased antenna array configured to transmit radio-frequency signals within a signal beam; a deployment structure; beamforming circuitry for the phased antenna array, wherein the beamforming circuitry is physically separated from the phased antenna array by the deployment structure.
Lier, however, fails to further teach first antenna elements communicably coupled to the beamforming circuitry; and second antenna elements communicably coupled to the phased antenna array.
Claims 13, 14, 16 and 22 are allowed for at least the reason for depending on claim 12.
Reason for indicating allowable subject matter for claims 17-20 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845